Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 30, 1975, convicting him of criminal possession of stolen property in the third degree, on his plea of guilty, and imposing sentence. Judgment affirmed. Defendant, upon entry of his plea of guilty, knowingly and voluntarily admitted that he had committed acts which constitute the crime of criminal possession of stolen property in the third degree. Martuscello, Acting P. J., Latham, Hawkins and O’Connor, JJ., concur.